DETAILED ACTION
The amendment filed on April 28, 2022 has been entered.
Claims 1, 4, 9, 11, 13, 15-16, 18-19, 21-22 and 24 are pending.
Specification
The disclosure is objected to because of the following informalities:
There is no basis for “the air taken in through the suction port flows toward the blocking member, thereafter flows … is deflected and enters through the blower in a direction opposite to the deflection direction, and is discharged from the discharge port.” As recited in claim 1. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the air taken in through the suction port flows toward the blocking member, thereafter … passes through the radiator, is deflected and enters through the blower in a direction opposite to the deflection direction, and is discharged from the discharge port” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 4, 9, 11, 13, 15-16, 18-19, 21-22 and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation ““the air taken in through the suction port flows toward the blocking member, thereafter … passes through the radiator, is deflected and enters through the blower in a direction opposite to the deflection direction, and is discharged from the discharge port” in the last indented paragraph is indefinite.  As applied above, the specification does not disclose this feature.  Figure 3 discloses an angular deflection of air (solid arrow) that is not in a direction “opposite” to the air flow (horizontal or vertical arrow) through the blower.  Furthermore, there is no associated or corresponding structure recited that performs the function of deflecting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, 11, 13 and 15 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (JP 2-57466) with English translation in view of Nagami et al. (8,462,505) and Takahasi et al. (8,508,939).
Yano (annotated Figure 4, next page) discloses a vehicle control device (paragraph 1, first sentence) comprising:
	a housing 1 to be mounted on a vehicle, the housing 1 having (i) a suction port 61 through which outdoor air is taken in along a width direction (along the short dimension) of the vehicle and (ii) a discharge port 7 from which the air taken in through the suction port 61 is discharged;
a filter 5 to be disposed at the suction port 61;
	a flow passage (shaded region) through which the air taken in through the suction port 61 is to pass until the air is discharged from the discharge port 7;
	a blower 2 disposed in the flow passage;

    PNG
    media_image1.png
    467
    883
    media_image1.png
    Greyscale


a blocking member that is a one-piece round plate-shaped member, the blocking member being disposed, in the flow passage, at a position at which the blocking member faces an opening face of the suction port 61 and a distance between the blocking member and the suction port 61 is in a predetermined range; and
	an electronic component 4 accommodated within the housing 1; 
wherein an end portion of the blocking member close to the discharge port 7 is fixed to an inner wall 12 of the flow passage, and
the air taken in through the suction port 61 flows (upward) toward  the blocking member, thereafter flows along the blocking member in a direction away (left) from the discharge port 7, flows (upward) between another end portion of the blocking member and an inner wall of the flow passage, turns in a direction (right) opposite to the direction away (left) from the discharge port 7, passes the electronic component 4 and through the blower 2, and is discharged from the discharge port 7;
	but does not disclose the blocking member faces a whole of the opening face of the suction port 61,
the electronic component 4 disposed exterior to the flow passage, 
a radiator connected to the electronic component 4, to emit, from a portion of the radiator exposed to the flow passage, heat generated by the electronic component 4, wherein the air taken in through the suction port 61 passes through the radiator, nor
the air after having passed through the radiator is deflected and enters through the blower 2 in a direction opposite to the deflection direction.
Nagami et al. (Figures 1-3) disclose a vehicle control device comprising:
	a housing 102 to be mounted on a vehicle 101, the housing 102 having (i) a suction port 120 (leftmost in Figure 2 and uppermost in Figure 3) through which outdoor air is taken in along a width direction (along the short dimension in Figures 2-3) of the vehicle 102 and (ii) a discharge port 121 (leftmost in Figure 2 and uppermost in Figure 3) from which the air taken in through the suction port 120 is discharged;
a flow passage through which the air taken in through the suction port 120 is to pass until the air is discharged from the discharge port 121;
a blower 108 disposed in the flow passage;
a blocking member 107B that is a one-piece plate-shaped member, the blocking member 107B being disposed, in the flow passage, at a position at which the blocking member 107B faces a whole of an opening face of the suction port 120 (Figure 2, height-wise and Figure 3, width-wise) and a distance between the blocking member 107B and the suction port 120 is in a predetermined range for the purpose of minimizing dust in the air (column 8, lines 6-13);
an electronic component 103 accommodated within the housing 102 and disposed exterior to the flow passage; and
a radiator 105 connected to the electronic component 103, to emit, from a portion 151 of the radiator 105 exposed to the flow passage, heat generated by the electronic component 103,
wherein the air taken in through the suction port 120 passes through the radiator 105 for the purpose of minimizing damage to the electronic component 103 with the external environment.
Takahasi et al. (Figures 4A-C) discloses a cooling device 24 comprising:
	a housing (26, 30) having (i) a suction port 32 through which air is taken in and (ii) a discharge port 33 from which the air taken in through the suction port 32 is discharged;
	a flow passage (along dashed arrows) through which the air taken in through the suction port 32 is to pass until the air is discharged from the discharge port 32;
	a blower 1 disposed along the flow passage;
	an electronic component 27 accommodated within the housing (26, 30); and
	a radiator 31 connected to the electronic component 27;
wherein after the air passes through the radiator 31, is deflected (at 82) and enters through the blower 1 in a direction (along axis 6) opposite to the deflection direction and is discharged from the discharge port 33 for the purpose of reducing the profile of the cooling device 24.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Yano the blocking member faces a whole of an opening face of the suction port for the purpose of minimizing dust in the air, the electronic component disposed exterior to the flow passage and connected to a radiator exposed to the flow passage such that the air taken in through the suction port passes through the radiator for the purpose of minimizing damage to the electronic component with the external environment as recognized by Nagami et al., and employ in Yano after the air passes through the radiator, is deflected and enters through the blower in a direction opposite to the deflection direction and is discharged from the discharge port for the purpose of reducing the profile of the cooling device as recognized by Takahasi et al..  Further, in the combination of Yano and Takahasi et al., the axis orientation of the blower 2 of Yano is modified by the blower 1 of Takahasi et al. resulting a lower profile.
	Regarding claim 4, Figures 2-3 of Nagami et al. teach the suction port 120 is formed on a face 102A of the housing 102 perpendicular to the width direction of the vehicle 101,
	the discharge port 121 is formed on a face 102D of the housing perpendicular to the direction of movement of the vehicle,
	the radiator 105 comprises fins 151 that extend in the direction F of movement of the vehicle 101 and are spaced in a vertical direction (Figure 2), and
	the blower 108 sucks, along the width direction of the vehicle 101, the air taken in through the suction port 120, and thereafter discharges the air along the direction F of movement of the vehicle 101.
Regarding claim 9, Figure 3 of Nagami et al. teaches the radiator 105 is disposed at a position at which the radiator faces a first face of the blocking member 107B opposite to a second face of the blocking member 107B that faces the opening face of the suction port 120.
Regarding claim 11, as applied to claim 9 above, the claim limitations are met.
Regarding claim 13, Figure 4 of Takahasi et al. discloses the blower 1 is disposed nearer to the discharge port 33 than the radiator 31.
Regarding claim 15, as applied to claim 13 above, the claim limitations are met.
Claim(s) 16, 18-19, 21-22 and 24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (JP 2-57466) in view of Nagami et al. (8,462,505) and Takahasi et al. (8,508,939) as applied to claim(s) 1, 4, 9, 11, 13 and 15 above, and further in view of Verdegan et al. (6,422,395).
The combined teachings of Yano, Nagami et al. and Takahasi et al. lacks a shape of a cross section of the filter 5 taken along a horizontal direction is a corrugated shape formed by an alternating sequence of rectangle-shaped concave portions and rectangle shaped convex portions.
	Verdegan et al. (Figures 2-4) discloses a filter 70 comprising:
	a first filter 82; and a second filter 72 placed downstream of the first filter 82 and having a mesh size that is finer than a mesh size of the first filter 82;
wherein a shape of a cross section of the filter 70 taken along a horizontal direction (Figure 4) is a corrugated shape formed by an alternating sequence of rectangle-shaped concave portions and rectangle shaped convex portions (when employed as a flat filter 5 as disclosed in Figure 4 of Yano) for the purpose of achieving a desired filtering characteristic.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Yano, Nagami et al. and Takahasi et al. the filter having a corrugated shape formed by an alternating sequence of rectangle-shaped concave portions and rectangle shaped convex portions for the purpose of achieving a desired filtering characteristic as recognized by Verdegan et al..
Regarding claim 18, as applied to claim 16 above, the claim limitations are met.
Regarding claim 19, as applied to claim 16 above, Figures 2-4 of Verdegan et al. disclose the filter 70 comprising:
	a first filter 82; and a second filter 72 placed downstream of the first filter 82 (i.e. nearer to an interior of the flow passage of Yano) and having a mesh size that is finer than a mesh size of the first filter 82.
Regarding claim 21, as applied to claim 19 above, the claim limitations are met.
	Regarding claim 22, as applied to claim 16 above, Figure 4 of Verdegan et al. discloses 
a length of each of the concave portions of the first filter 82 in a width direction is shorter than a length of each of the concave portions of the second filter 72 in the width direction (since the first filter 82 nests inside the second filter 72 in the flow direction), and a length of each of the convex portions of the first filter 82 in the width direction is longer than a length of each of the convex portions of the second filter 72 in the width direction (since the first filter 82 covers the second filter 72 in the flow direction), and
	a distance between the first filter 82 and the second filter 72 in a direction perpendicular to the opening face of the suction port 120 as taught by Nagami et al. is shorter than a width of the first filter 92 in the direction (since the first filter 82 covers the second filter 72 in the flow direction) perpendicular to the opening face of the suction port.
Regarding claim 24, as applied to claim 22 above, the claim limitations are met.

Response to Arguments
The rejection in view of Hernon et al. (2014/0262194) is withdrawn in light of the claim amendments.
The rejection of claims 13 and 15 in view of Hashimoto et al. (JP 2006-50742) is withdrawn and replaced with Takahasi et al. (8,508,939).
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  
No further comments are deemed necessary at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763